DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 5, 2022 is acknowledged.  Claims 1-4, 6-14, 16, and 21-28 are pending in the application.  Claims 5, 15, and 17-20 have been cancelled.  Claim 23 has been withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  
Claims 19 and 20 have the current status identifier of “Canceled”.  However, the claims include markings (the deleted text is shown by strike-through).  Applicant is reminded that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.” See MPEP 714.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 25, and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites at least 15 wt.% of the protein is hydrolysed whey protein, and this claim depends upon claim 1. Since claim 1 recites “at least 15 wt.% of the protein is hydrolysed whey protein” at line 3, it is unclear how claim 3 further limits claim 1.  Applicant is reminded one or more claims may be presented in dependent form, referring back to AND further limiting another claim or claims in the same application.  See 37 CFR 1.75(c) and MPEP 608.01(n).  Claim 25 depends upon claim 3 and claim 26 depends upon claim 25. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Definitions and Claim Interpretation
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification or the term has been given a special definition in the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).
It is noted that the meaning of the following terms and phrases presented in the claims are determined by the definitions and descriptions provided in the instant specification:  
“heat-treated liquid nutritional composition” is interpreted as a liquid nutritional composition that has undergone treatment at an elevated temperature (P5, L23-26);  
“hydrolyzed whey protein” is interpreted as whey protein that has been processed and/or treated in a manner intended to break peptide bonds (P8, L26-27); 
 “degree of hydrolyzation” is interpreted as the percentage of the total number of peptide bonds in a protein that has been cleaved during hydrolysis (P8, L32-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-14, 16, 21, 22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kiers et al. WO 2009072884 (hereinafter “Kiers”) in view of Sato et al. US 5882705 (hereinafter “Sato”).
With respect to claims 1 and 3, Kiers teaches a heat-treated liquid nutritional composition (Abstract; P1, L5; and P 25, L12-19).
Regarding the limitation comprising 8 - 20 g of protein per 100 ml of the composition as recited in claim 1, Kiers teaches a liquid enteral nutritional composition comprising about 4 g – about 20 g of protein per 100 mL (P11, L4-6; and P24, L10-14) and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the limitation of wherein at least 50 wt.% of the protein is micellar casein and at least 15 wt.% of the protein is hydrolysed whey protein as recited in claim 1, Kiers teaches the protein composition comprises micellar casein and caseinate (ratio of micellar casein to caseinate of 96:4 or 90:10 to 50:50) (P23, L7-10; P25, L15; and Table 1, P33-P34) and up to about 30% by weight of whey protein, such as hydrolyzed whey protein (P6, L24-3; P10, L23-26; P11, L1-3; P23, L7-9; and P23, L29-P24, L2).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the limitation of wherein the hydrolysed whey protein has a degree of hydrolyzation in the range of 1-25% as recited in claim 1, Kiers does not expressly disclose this feature.
Sato discloses a whey protein having undergone limited hydrolysis.  The limited hydrolysis is carried out until the degree of proteolysis is in the range of 0.1 to 30%.  The whey protein may be used in the form of a solution or powder and can be utilized as a food additive.  The powdered preparation can be dispersed in water and does not show a loss of solubility when redissolved (Abstract; C2, L37-47; C2, L66-C3, L2; C3, L18-27; C4, L45-50; and C6, L10-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range of degree of hydrolysis, including the instantly claimed range of degree of hydrolysis of 1-25%, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Sato and Kiers similarly teach compositions comprising whey protein, Kiers teaches proteins that have not substantially been subjected to a hydrolysis process as well as hydrolyzed proteins may be added to the formulation (P6, L24-29) which is interpreted to include a wide range of degree of hydrolysis, and Sato teaches the taste and texture of the protein is contingent upon the degree of hydrolysis (if the degree of proteolysis is greater than 50%, then an undesirable bitter taste arising from peptides or amino acids will be produced and the heat treatment inactivating the enzyme to stop hydrolysis will yield a gel) as well as the whey protein has excellent thermal stability such that it can withstand sterilization without forming any insoluble aggregates and high solubility as a result of its construction (C1, L15-17; C2, L30-36; and C6, L12-16 and 40-49).  There would have been a reasonable expectation of success with said modification.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 2, modified Kiers is relied upon for the teaching of the composition of claim 1 which has been addressed above.
Regarding the limitation of wherein the composition comprises 9 - 18 g protein per 100 ml of the composition as recited in claim 2, modified Kiers teaches this limitation since Kiers teaches a liquid enteral nutritional composition comprising about 4 g – about 20 g of protein per 100 mL (P11, L4-6; and P24, L10-14) and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 4, modified Kiers is relied upon for the teaching of the composition of claim 1 which has been addressed above.
Regarding the limitation of the protein further comprises one or more proteins selected from the group consisting of intact whey protein, intact or hydrolysed caseinate, intact or hydrolysed plant protein, intact or hydrolysed algal protein, and hydrolysed collagen as recited in claim 4, modified Kiers teaches this limitation since Kiers teaches the protein composition comprises micellar casein and caseinate (P23, L7-10).  The composition may also include intact milk protein, such as intact whey protein (P10, L23-30) and intact plant protein (P11, L7-8).    

With respect to claim 6, modified Kiers is relied upon for the teaching of the composition of claim 1 which has been addressed above.
Regarding the limitation of wherein the viscosity of the composition is 150 mPa s or lower, at 20⁰C and at a shear rate of 100 s-1 as recited in claim 6, modified Kiers teaches this limitation since Kiers teaches the composition has a viscosity of 150 mPa s or less as determined at 20⁰C at a shear rate of 100/s (P8, L1-6; and P20, L20-P21, L2; P21).

With respect to claim 7, modified Kiers is relied upon for the teaching of the composition of claim 1 which has been addressed above.
Regarding the limitation wherein the composition has an energy density of 1.5 kcal/ml or higher as recited in claim 7, modified Kiers teaches this limitation since Kiers teaches the nutritional composition has energy supply of 2.0 kcal/mL (P21, L10-P22, L8).

With respect to claim 8, modified Kiers is relied upon for the teaching of the composition of claim 1 which has been addressed above.
Regarding the limitation of wherein the composition further comprises fat and/or carbohydrate as recited in claim 8, modified Kiers teaches this limitation since Kiers teaches the liquid enteral nutritional composition comprises carbohydrate and fat (P7, L5-7; P11, L10-15; and P25, L24-29).

With respect to claim 9, modified Kiers is relied upon for the teaching of the composition of claim 1 which has been addressed above.
Regarding the limitation of wherein the composition further comprises as chelating agent in an amount of 0.5-10 g/l as recited in claim 9, modified Kiers teaches this limitation since Kiers teaches the liquid enteral nutritional composition comprises between .1 g/100 mL to 0.6 g/100 mL organic acid (such as citric acid, chelating agent – 1 to 6 g/L) (P15, L23-27).  

With respect to claim 10, modified Kiers is relied upon for the teaching of the composition of claim 1 which has been addressed above.
Regarding the limitation of wherein the pH of the composition is in the range of 6 to 8, modified Kiers teaches this limitation since Kiers teaches the pH of the composition is between about 6.0 and 7.2 (P25, L20).  

With respect to claims 11 and 13, Kiers teaches a protein composition comprising at least 85 weight% protein (P22, L9-22; and P23, L1-28)
Regarding the limitation of wherein at least 50 wt.% of the protein is micellar casein and at least 15 wt.% of the protein is hydrolysed whey protein, based on dry matter of the protein, as recited in claim 11, Kiers teaches the protein composition comprises micellar casein and caseinate (ratio of micellar casein to caseinate of 96:4 or 90:10 to 50:50) (P23, L7-10; P25, L15; and Table 1, P33-P34) and up to about 30% by weight of whey protein, such as hydrolyzed whey protein (P6, L24-3; P10, L23-26; P11, L1-3; P23, L7-9; and P23, L29-P24, L2).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the limitation of wherein the hydrolysed whey protein has a degree of hydrolyzation in the range of 1-25% as recited in claim 11, Kiers does not expressly disclose this feature.
Sato discloses a whey protein having undergone limited hydrolysis.  The limited hydrolysis is carried out until the degree of proteolysis is in the range of 0.1 to 30%.  The whey protein may be used in the form of a solution or powder and can be utilized as a food additive.  The powdered preparation can be dispersed in water and does not show a loss of solubility when redissolved (Abstract; C2, L37-47; C2, L66-C3, L2; C3, L18-27; C4, L45-50; and C6, L10-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range of degree of hydrolysis, including the instantly claimed range of degree of hydrolysis of 1-25%, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Sato and Kiers similarly teach compositions comprising whey protein, Kiers teaches proteins that have not substantially been subjected to a hydrolysis process as well as hydrolyzed proteins may be added to the formulation (P6, L24-29) which is interpreted to include a wide range of degree of hydrolysis, and Sato teaches the taste and texture of the protein is contingent upon the degree of hydrolysis (if the degree of proteolysis is greater than 50%, then an undesirable bitter taste arising from peptides or amino acids will be produced and the heat treatment inactivating the enzyme to stop hydrolysis will yield a gel) as well as the whey protein has excellent thermal stability such that it can withstand sterilization without forming any insoluble aggregates and high solubility as a result of its construction (C1, L15-17; C2, L30-36; and C6, L12-16 and 40-49).  There would have been a reasonable expectation of success with said modification.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

 With respect to claim 12, modified Kiers is relied upon for the teaching of the composition of claim 11 which has been addressed above.
Regarding the limitation of wherein at least 20 wt.% of the protein is hydrolysed whey protein, based on dry matter of the protein as recited in claim 12, modified Kiers teaches this limitation since Kiers teaches the protein composition comprises up to about 30% by weight of whey protein, such as hydrolyzed whey protein (P6, L24-3; P10, L23-26; P11, L1-3; P23, L7-9; and P23, L29-P24, L2).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 14, modified Kiers is relied upon for the teaching of the composition of claim 11 which has been addressed above.
Regarding the limitation of the composition further comprises one or more proteins selected from the group consisting of intact whey protein, intact or hydrolysed caseinate, intact or hydrolysed plant protein, intact or hydrolysed algal protein, and hydrolysed collagen as recited in claim 14, modified Kiers teaches this limitation since Kiers teaches the protein composition comprises micellar casein and caseinate (P23, L7-10).  The composition may also include intact milk protein, such as intact whey protein (P10, L23-30) and intact plant protein (P11, L7-8).    

With respect to claim 16, Kiers teaches a method of preparing the liquid nutritional composition (P25, L4-29).
Regarding the limitation of (a) providing a composition comprising water and the protein composition of claim 11 as recited in claim 16, modified Kiers is relied upon for the teaching of the composition of claim 11 which has been addressed above.  Additionally Kiers teaches combining the protein composition with water (P25, L4-11).
Regarding the limitation of further comprising carbohydrate, fat, vitamins, and/or minerals as recited in claim 16, Kiers teaches adding carbohydrate, fat, vitamins, and/or minerals to the water protein combination (P25, L12-29).
Regarding the limitation of (b) subjecting the obtained composition to a heat-treatment as recited in claim 16, Kiers teaches subjecting the resulting solution to a heat-treatment (P25, L12-23).

With respect to claims 21 and 22, modified Kiers is relied upon for the teaching of the composition of claim 1 which has been addressed above.
Regarding the limitation of wherein the micellar casein and hydrolysed whey protein together constitute at least 70 wt.% (claim 21) or at least 95 wt.% (claim 22) of the protein, based on total protein as recited in claims 21 and 22, respectively, modified Kiers teaches this limitation since Kiers teaches the protein composition comprises micellar casein and caseinate (ratio of micellar casein to caseinate of 96:4 or 90:10 to 50:50) (P23, L7-10; P25, L15; and Table 1, P33-P34) and up to about 30% by weight of whey protein, such as hydrolyzed whey protein (P6, L24-3; P10, L23-26; P11, L1-3; P23, L7-9; and P23, L29-P24, L2).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 24, modified Kiers is relied upon for the teaching of the composition of claim 1 which has been addressed above.
Regarding the limitation of wherein the degree of hydrolyzation is corrected for the natural degree of hydrolyzation of whey protein before being subjected to intention hydrolysis as recited in claim 24, Kiers in view of Sato does not expressly teach this characteristic 
The composition of modified Kiers teaches the claimed degree of hydrolyzation as shown above, and there is no structural difference between the composition of claim 1 and the composition of modified Kiers.  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

With respect to claims 25 and 26, modified Kiers is relied upon for the teaching of the composition of claim 3 which has been addressed above.
Regarding the limitation of wherein at least 25 wt.% (claim 25) or at least 30 wt.% (claim 26) of the protein is hydrolysed whey protein as recited in claims 25 and 26, modified Kiers teaches this limitation since Kiers teaches the protein composition comprises up to about 30% by weight of whey protein, such as hydrolyzed whey protein (P6, L24-3; P10, L23-26; P11, L1-3; P23, L7-9; and P23, L29-P24, L2).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claims 27 and 28, modified Kiers is relied upon for the teaching of the composition of claim 12 which has been addressed above.
Regarding the limitation of wherein at least 25 wt.% (claim 27) or at least 30 wt.% (claim 28) of the protein is hydrolysed whey protein as recited in claims 27 and 28, modified Kiers teaches this limitation since Kiers teaches the protein composition comprises up to about 30% by weight of whey protein, such as hydrolyzed whey protein (P6, L24-3; P10, L23-26; P11, L1-3; P23, L7-9; and P23, L29-P24, L2).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Response to Arguments
Applicant’s arguments filed January 5, 2022 with respect to Kiers and Sato have been fully considered, but they are unpersuasive.
Applicant argues Kiers DOES disclose the optional addition of 30 wt.% WHEY protein, but at the same time also requires no more than 10 wt.% HYDROLYZED protein of any kind to be added. Thus, 30 wt.% HYDROLYZED WHEY protein is not described or suggested by the Kiers reference. In fact, anything more than 10 wt.% HYDROLYZED protein of any kind, e.g., 30 wt.% HYDROLYZED WHEY protein, is specifically not allowed in Kiers' composition. Amended claim 1, however, requires at least 15 wt.% of hydrolyzed whey protein, which is thus much more than allowed by Kiers. The primary reference, Kiers, therefore unambiguously requires an upper limit of 10 wt% of the total protein to be hydrolyzed. The Examiner has not provided any reason for a motivation to change that upper limit.  The explicit requirement by Kiers of using intact protein and the definition of intact protein as comprising not more than 10 wt. % hydrolyzed protein is a clear and unambiguous disclosure and an essential and explicit requirement by Kiers and cannot be interpreted in any other manner.  Kiers explicitly requires its proteins to be "intact" or "non-hydrolyzed, which terms are defined on page 6 as having not been (substantially) hydrolyzed and containing at most minor amounts (defined as 10 wt% or less) of hydrolyzed proteins, based on total protein. This is a clear definition and DOES limit the interpretation of the disclosure of Kiers. Kiers allows up to 30 wt.% whey protein and allows up to 10 wt.% hydrolyzed protein. Kiers does not indicate that any optionally hydrolyzed protein should be the whey protein (it may as well be the casein, caseinate or any other protein present), while he DOES limit the amount of hydrolyzed proteins to be added to at most 10 wt.%. Kiers explicitly requires that, should one add hydrolyzed protein, it should not be more than 10 wt% based on total protein. The presently amended claims, however, require to add at least 15 wt% of hydrolyzed protein, based on total protein. So, even if one would consider to add Sato's hydrolyzed whey protein to Kiers' composition, then one is still bound by Kiers' required maximum of 10 wt% hydrolyzed whey protein as that is an essential requirement by Kiers. Hence, one would not end up at the present invention requiring at least 15 wt% hydrolyzed protein. 
Examiner disagrees with Applicant’s interpretation of Kiers.  Kiers suggests a combination of intact and hydrolyzed proteins, and there is no requirement in the reference for substantially all the proteins to be intact proteins in the nutritional composition.  As previously discussed, Kiers teaches the nutritional composition comprises intact proteins (such as micellar casein) as well as up to about 30 wt.% of whey protein and hydrolysed proteins may be added to the formulation (P6, L26-29; P10, L25-26; and P23, L29-P24, L2).  While Kiers teaches minor amounts of hydrolysed proteins may be present in the source of intact proteins or may be added to the formulation in one embodiment (P6, L24-30), Kiers is not limited to this embodiment since the reference also teaches there is no restriction to the amount of proteins that may be present in the composition (P11, L1-3).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicant argues the secondary reference, Sato, also provides no reason to increase the wt% of hydrolyzed (whey) protein. Such a deficiency is not cured by Sato. 
Examiner disagrees.  It is noted that while Sato does not disclose all the features of the presently claimed invention, Sato is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
Applicant argues Sato describes hydrolyzed whey protein for a completely different purpose than that of Kiers.  Kiers does not make micelles. Thus one of skill in the art would not look to the Sato reference as a motivation to change the level of hydrolysis of whey protein of the Kiers reference, because the Sato reference does not have the same objective or even a similar objective (viscosity low enough for enteral and tube feeding and for facilitation of administration to people having problems swallowing) as that of the primary reference. Kiers does not refer to a degree of hydrolysis (percentage of cleaved peptide bonds compared to total peptide bonds), but to a mass concentration of hydrolyzed protein relative to total protein.  Applicant therefore maintains that there is no motivation for the skilled person to add Sato's hydrolyzed whey protein to Kiers' composition.
Examiner disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the references is found within the references themselves as well as the knowledge generally available to one of ordinary skill in the art.  As previously discussed, one of ordinary skill in the art would have been motivated to select the claimed degree of hydrolysis of 1-25% as taught in Sato in the composition of Kiers with a reasonable expectation of success since Sato and Kiers similarly teach compositions comprising whey protein, Kiers teaches proteins that have not substantially been subjected to a hydrolysis process as well as hydrolyzed proteins may be added to the formulation (P6, L24-29) which is interpreted to include a wide range of degree of hydrolysis, and Sato teaches the taste and texture of the protein is contingent upon the degree of hydrolysis (if the degree of proteolysis is greater than 50%, then an undesirable bitter taste arising from peptides or amino acids will be produced and the heat treatment inactivating the enzyme to stop hydrolysis will yield a gel) as well as the whey protein has excellent thermal stability such that it can withstand sterilization without forming any insoluble aggregates and high solubility as a result of its construction (C1, L15-17; C2, L30-36; and C6, L12-16 and 40-49).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793